Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 6, 10 and 13 (renumbered 1 – 7) are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Brain S. Myers on 02/26/2021.

The following claims have been amended.
7. (Canceled)
8. (Canceled)
9. (Canceled)
10. (Currently amended) The wireless communication system according to claim 5,[[9,]] wherein the second transmitter transmits data when the interference power is smaller than the threshold.

EXAMINER’S NOTE
In response to applicant’s amendments, examiner has withdrawn non-statutory double patenting issue with allowed application no. 15/703,606 (Now Patent US 10,681,718 B2).




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 02/11/2021 have been fully considered. The remarks and amendments submitted by the applicant for independent claim 6 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claim 6 is therefore allowable.
The prior arts of record fail to teach a wireless communication system in which a first communication device does not perform determination whether a resource in shared band is idle or busy, before it transmits control information to other second communication device and adds a transmission instruction to the control information that indicates that data transmission is started without performing determination whether the resource in the shared band is idle or busy when transmitting the control information to the other second communication device, while the first communication device receives data from a second communication device by using the resource in the shared band, wherein the first communication device and the second communication device wirelessly communicate with each other by using a dedicated band of the wireless communication system and  the second communication device transmits after the predetermined signal is received, the data using the resource in the shared band indicated in the control information without performing sensing. The claim is novel over the prior arts in terms of entirety of the claim. Claims 2 – 5, 10 and 13 depend on claim 6. Therefore, dependent claims 2 – 5, 10 and 13 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474